Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19, line 12 discloses “the frame is attached to the housing by the snap-fit connection,” wherein, “the frame” and “the housing” lack antecedent basis. Appropriate correction is required. 
For the purpose of examination, “the frame is attached to the housing by the snap-fit connection” is treated as “the trim piece is attached to the display housing by the snap-fit connection.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9, 11-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ebrom et al. (US 20110085287 A1).
Re claim 1: Ebrom discloses a refrigeration appliance (appliance 10 in fig 1) comprising: 
an enclosure (cabinet 12 in figs 1-2) configured to (i.e., functional language) define an interior space (cavity 15 in fig 2) of the appliance, the enclosure comprising an enclosure portion (door 13 in fig 1) that defines an electronics module recess (recess 34 of service interface 30 in figs 7-9); and 
a detachable electronics module (badge 20 in figs 7-9) comprising a display (visual display 24 in fig 7; see paragraphs 123-124) and a display housing (i.e., housing of 20) enclosing at least a portion of the display, the electronics module configured to be (i.e., functional language) removably received in the electronics module recess (see fig 8 and paragraph 77; herein, rear protrusion 27 of badge 20 is received within recess 34 of service interface 30; also, see paragraph 68); 
wherein the display housing defines at least one tab (slide rails 28 in fig 9) and the enclosure portion defines a receiver (retainers 36 in fig 7) for each tab; 
wherein each tab is removably insertable into the respective receiver to releasably couple the electronics module to the enclosure in the electronics module recess (see paragraph 78).
Re claim 6: Ebrom discloses the appliance, further comprising a trim piece (faceplate 21 in fig 7) configured to (i.e., functional language) releasably attach to the display housing by a snap-fit connection (see paragraph 66; herein, face plate 21 can be formed as a separate piece such that it can be detached from the attachment mechanism. This would allow for the substitution of one face plate 21 for another face plate 21, such as one with different functionality. In use, a badge with a basic or entry-level face plate 21 can be sold with an appliance 10, such as one without the message provider 24 or additional component 25, with the option of upgrading the face plate 21 for one with additional functionality, such as one with the message provided 24 and/or the additional component 25, without the need for purchasing a new attachment mechanism).
Re claim 7: Ebrom discloses the appliance, wherein the trim piece (21)  is configured to (i.e., functional language) retain the electronics module in the electronics module recess when the electronics module is received in the electronics module recess and the trim piece is attached to the display housing by the snap-fit connection.
Re claim 8: Ebrom discloses the appliance, wherein the display housing defines each tab (28) and the enclosure portion defines each receiver (36).
Re claim 9: Ebrom discloses the appliance, wherein the display housing defines at least one tab (28 in fig 9) along each of a pair of opposite sides of the electronics module.
Re claim 11: Ebrom discloses the appliance, wherein the electronics module is configured to (i.e., functional language) be retained in the electronics module recess without any threaded fastener connecting the electronics module to the enclosure (see paragraph 78).
Re claim 12: Ebrom discloses the appliance, further comprising 
a memory storing information about the appliance (i.e., via component 25 in fig 8 and paragraphs 134-135; herein, component 25 may include a data storage unit that includes data and/or computer readable medium. For example, a data storage unit may include data about a consumable and instructions related to a cycle of operation) and 
a data connector (service connector 76 in fig 8; see paragraphs 77; herein, the service connectors 76, 78 can be a USB-type plug and socket) for connecting (i.e., functional language) an external data acquisition device to the memory to download the information from the memory.
Re claim 13: Ebrom discloses the appliance, wherein the enclosure and the electronics module are configured to (i.e., functional language) cover the data connector (76) when the electronics module is received in the electronics module recess and expose the data connector when the electronics module is removed from the electronics module recess (see fig 8).
Re claim 14: Ebrom discloses the appliance, wherein the data connector (76 in fig 8) is integral to the electronics module.
Re claim 16: Ebrom discloses the appliance, wherein said enclosure portion (door 13 in fig 1; see paragraph 49) comprises a door and the enclosure further comprises a stationary enclosure portion (cabinet 12 in figs 1-2), the door being movable with respect to the stationary enclosure portion to selectively provide access to the interior of the appliance (cavity 15 in fig 2).
Re claim 17: Ebrom discloses the appliance, further comprising a refrigeration system, at least a portion of the refrigeration system being received in the interior space (see figs 1-2 and paragraph 49).
Re claim 18: Ebrom discloses the appliance, wherein the refrigeration appliance comprises an ice maker (see paragraph 49), the ice maker comprising a refrigeration system comprising an ice formation device and a water system for supplying water to the ice formation device, at least a portion of each of the refrigeration system and the ice formation device being received in the interior space.
Re claim 20: Ebrom discloses a method of using a refrigeration appliance (10 in fig 1), the method comprising: 
removing a detachable electronics module (badge 20 in figs 7-9) from an electronics module recess (recess 34 of service interface 30 in figs 7-9) defined in a portion of an enclosure (cabinet 12 in figs 1-2) of the appliance without loosening a threaded fastener (see paragraph 78; herein, slide rails 28 are typically configured to mate with or complement retainers 36, thereby creating an interference fit and releasably securing badge 20 to service interface 30); and 
connecting a data acquisition device to the appliance using a data connector (service connector 78 in fig 8 and paragraph 77) of the appliance that is exposed by said removing the electronics module from the enclosure (see paragraphs 54, 58-60)
Claims 1, 8-11, 15-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by EP3264014 A1 (hereinafter, EP’014).
	Re claim 1: EP’014 discloses a refrigeration appliance (1 in fig 1) comprising: 
an enclosure (cabinet 10 + door 20 in fig 1) configured to (i.e., functional language) define an interior space of the appliance, the enclosure comprising an enclosure portion (refrigerating chamber door 21 + dispenser case 31 in fig 1) that defines an electronics module recess (see paragraphs 26-27); and 
a detachable electronics module (40 in fig 3 and paragraph 31-32) comprising a display housing (display cover 42 in fig 4) enclosing at least a portion of a display (display plate 41 + touch PCB 43 + display PCB 44 in fig 7 and paragraphs 33-34, 37, 47-48, 53-55, 64-65), the electronics module configured to be (i.e., functional language) removably received in the electronics module recess; 
wherein the display housing defines at least one tab (mounting protrusions 425 in fig 4) and the enclosure portion defines a receiver (mounting groove 311 in fig 3) for each tab; wherein each tab is removably insertable into the respective receiver to releasably couple the electronics module to the enclosure in the electronics module recess (see paragraph 42).
	Re claim 8: EP’014 discloses the refrigeration appliance, wherein the display housing defines each tab (mounting protrusions 425 in figs 4-5) and the enclosure portion defines each receiver (mounting groove 311 in fig 3).
Re claim 9: EP’014 discloses the refrigeration appliance, wherein the display housing defines at least one tab (425 in fig 5) along each of a pair of opposite sides of the electronics module (see fig 3 and paragraph 42).
Re claim 10: EP’014 discloses the refrigeration appliance, wherein the display housing defines a plurality of tabs (425 in fig 5) along at least one of the pair of opposite sides of the electronics module (see fig 3 and paragraph 42).
Re claim 11: EP’014 discloses the refrigeration appliance, wherein the electronics module (40) is configured to be (i.e., functional language) retained in the electronics module recess without any threaded fastener connecting the electronics module to the enclosure (see fig 3 and paragraphs 29, 42, 44, 46).
Re claim 15: EP’014 discloses the refrigeration appliance, wherein the display comprises a touch screen display (see paragraphs 64-65).
Re claim 16: EP’014 discloses the refrigeration appliance, wherein said enclosure portion comprises a door (refrigerating chamber door 21 in fig 1 and paragraph 23) and the enclosure further comprises a stationary enclosure portion (upper refrigerating chamber 11 of cabinet 10 in fig 1 and paragraph 23), the door being movable with respect to the stationary enclosure portion to selectively provide access to the interior of the appliance.
Re claim 17: EP’014 discloses the refrigeration appliance, further comprising a refrigeration system (ice maker 23 in paragraph 24), at least a portion of the refrigeration system being received in the interior space.
Re claim 18: EP’014 discloses the refrigeration appliance, wherein the refrigeration appliance comprises an ice maker (23 in paragraph 24), the ice maker comprising a refrigeration system comprising an ice formation device and a water system for supplying water to the ice formation device (see paragraphs 9, 64-66), at least a portion of each of the refrigeration system and the ice formation device being received in the interior space.
Claims 1-4, 6-7 and 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by DE102011082789 A1 (hereinafter, DE’789).
Re claim 1: DE’789 discloses a refrigeration appliance (see fig 1) comprising: 
an enclosure (i.e., housing of refrigerator) configured to (i.e., functional language) define an interior space of the appliance, the enclosure comprising an enclosure portion (door 1 in fig 1) that defines an electronics module recess (mounting recess 23 in fig 3); and 
a detachable electronics module comprising a display housing (15 in fig 3) enclosing at least a portion of a display (display elements 18 + operating elements 16 + electronic components 12 in fig 3), the electronics module configured to be (i.e., functional language) removably received in the electronics module recess; 
wherein the display housing defines at least one tab (locking element 39 in fig 3) and the enclosure portion defines a receiver (L-shaped recess formed in mounting base 27 that engages with locking element 39 in fig 3) for each tab; wherein each tab is removably insertable into the respective receiver to releasably couple the electronics module to the enclosure in the electronics module recess.
Re claim 2: DE’789 discloses the refrigeration appliance, wherein each receiver (L-shaped recess formed in horizontal mounting floor 27 that engages with locking element 39 in fig 3) comprises a generally L-shaped slot having a first segment (i.e., portion of L-shaped recess extending in Z direction in fig 3) defining an open end of the slot and second segment (i.e., portion of L-shaped recess extending in Y direction in fig 3) extending generally perpendicular to the first segment.
Re claim 3: DE’789 discloses the refrigeration appliance, wherein each tab (locking element 39 in fig 3) is configured to be (i.e., functional language) inserted into the respective receiver by movement of the tab (39) in a first direction (Z direction in fig 3) through the open end and along the first segment of the respective slot and by movement of the tab in a second direction (Y direction in fig 3) along the second segment of the respective slot.
Re claim 4: DE’789 discloses the refrigeration appliance, further comprising a trim piece (side wall 25 in fig 3) configured to be (i.e., functional language) releasably attached to the display housing by a snap-fit connection (see locking element 39 engaging with recess formed in sidewall 25 in fig 3).
Re claim 6: DE’789 discloses the refrigeration appliance, further comprising a trim piece (side wall 25 in fig 3) configured to (i.e., functional language) releasably attach to the display housing by a snap-fit connection (see locking element 39 engaging with recess formed in sidewall 25 in fig 3).
	Re claim 7: DE’789 discloses the refrigeration appliance, wherein the trim piece (side wall 25 in fig 3) is configured to (i.e., functional language) retain the electronics module (15) in the electronics module recess (23) when the electronics module is received in the electronics module recess and the trim piece is attached to the display housing by the snap-fit connection (see locking element 39 engaging with recess formed in sidewall 25 in fig 3).
Re claim 19: DE’789 discloses a refrigeration appliance (see fig 1) comprising: 
an enclosure (i.e., housing of refrigerator) configured to (i.e., functional language) define at an interior space of the appliance, the enclosure comprising an enclosure portion (door 1 in fig 1) that defines an electronics module recess (mounting recess 23 in fig 3); and 
a detachable electronics module comprising a display housing (15 in fig 3) enclosing at least a portion of a display (display elements 18 + operating elements 16 + electronic components 12 in fig 3), the electronics module configured to be (i.e., functional language) removably received in the electronics module recess; 
a trim piece (mounting base 27 in fig 3) configured to be (i.e., functional language) releasably attached to the display housing by a snap-fit connection (i.e., via locking element 39 engaging with L-shaped recess formed in mounting base 27 in fig 3); wherein the trim piece is configured to (i.e., functional language) retain the electronics module in the electronics module recess when the electronics module is received in the electronics module recess and the trim piece is attached to the display housing by the snap-fit connection.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835